DETAILED ACTION

Status of Claims

The present application is being examined under the pre-AIA  first to invent provisions.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment and response filed on 02/18/2021.
Claims 1, 3, 9, 10, 12, 15, and 19 have been amended.
Claims 2, 8, 11, and 16 have been canceled.
Claims 1, 3-7, 9, 10, 12-15, and 17-20 are currently pending and have been examined.

Information Disclosure Statement

The Information Disclosure Statement filed on 01/25/2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Allowable Subject Matter

Claims 1, 3-7, 9, 10, 12-15, and 17-20 are allowed.  

Examiner’s Amendment

Amend Claim 9 to depend from claim 1:
9.    (Currently Amended)    The computer-based method of contest funds management of claim [[8]] 1, further comprising:
subsequent to receiving the indication of the winner, receiving an indication of a contest dispute and delaying the transferring of funds in the contest until the dispute is resolved.
Reasons For Allowance

The following is an Examiner's statement of reasons for allowance:

The Examiner has carefully reviewed the Applicants arguments and assertions filed on 02/18/2021.  Based upon the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant. With regard to the rejections under 35 USC § 101 based upon the Alice Corporation Pty. Ltd. v. CLS Bank guidelines, the Examiner finds that the claimed invention amounts to significantly more than a judicial exception or an abstract idea. Also, the claimed invention demonstrates a practical application.  Specifically, online video gaming.  Any rejections under 35 USC § 101 are hereby withdrawn.
With regard to the rejections under 35 USC § 103, the Examiner has carefully reviewed the Applicants responses filed on 02/18/2021.  Based upon the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant.  The assertions and arguments provided by the Applicant credibly declare and make clear that the independent claims and the limitations contained therein are allowable either in part or taken as a whole over the prior art of record. None of the art of record, taken individually or combination, disclose at least the method step or system components contained within the independent claims.  The prior art of record fails to fully disclose or reasonable teach the independent claims as a whole. See MPEP 1302.14.  










Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
                                                 
OBERGERGER MICHAEL M. (AU 2012/219416 B2). “The present invention relates to a gaming system including a plurality of gaming machines or devices.  The gaming machines include an interactive game and a wager triggering event.  Upon the occurrence of the wager triggering event during 5 play of the interactive game, the gaming machine causes the placement of a wager component and randomly determines a wagering outcome.  Upon completion of the interactive game, the gaming machine provides the player with an interactive game outcome and provides the play with any awards based on any determined wagering outcomes.  The players are ranked in the interactive game.  Upon a 3 triggering event, the gaming system provides one or more ranked players of the interactive game an award from funds derived from a marketing or advertising account.”

PACEY LARRY J et al. (AU 2008/354731 B2). “Described herein are processes and devices that authorize and manage wagering agents and associated accounts.  One of the devices described is a wagering game system.  The wagering game system can detecting a request from a first player account to utilize a shared wagering fund to wager on a wagering game.  The shared wagering fund can be funded by a second player account.  The wagering game system can make the shared wagering fund available to the first player account to wager on a wagering game.  The wagering game system can determine a game award produced by the wagering game.  The system can then allocate a portion of the game award to the second player account.”

 KELLY SEAN P et al. (AU 2019/271966 A1). “A method of operating a gaming system, said method comprising: presenting, via a wagering game machine of the gaming system, a wagering game to a player; printing-out, on paper by the wagering game machine, a wagering game ticket associated with the wagering game; logging-in, via an application program on a mobile device, the payer into the gaming system based on a player identified received from the player; capturing, via the application program on the mobile device, an image of the wagering game ticket; receiving, by player account server from a mobile device at least a portion of the image of the wagering game ticket associated with the wagering game and including indicia indicating a monetary amount and a unique identifier; determining, by the player account server, a player account based on information received during the logging-in of the player via the application program on the mobile device; transmitting, by the player account server, at least a portion of the indicia to a remote ticketing server; receiving, by the player account server from the remote ticketing server, an indication of the monetary amount from the ticketing server; and electronically depositing funds of the monetary amount in the player account.”

NACHA.  Internet Gaming. (June 2014).  Retrieved online 02/22/2021.  
https://www.nacha.org/system/files/resources/Internet%20Gaming.pdf
“Historically, except when a conflict arose with federal law, state governments have largely been responsible for developing gambling regulations in the United States. Prior to 2011, the U.S. Department of Justice held the position that the Wire Act prohibits all forms of online gambling in all states. In 2011, however, the Justice Department reversed its position and stated that the law should be interpreted more narrowly and only apply to sports betting. According to this new view, intrastate online gaming (other than sports betting) does not violate federal law.”





Dr. Sally M. Gainsbury et al.  Convergence of gambling and gaming in digital media. (September 2015).  Retrieved online 02/22/2021.
https://apo.org.au/sites/default/files/resource-files/2015-12/apo-nid60654.pdf
“The purpose of this project was to inform the Victorian Responsible Gambling Foundation’s (VRGF) response to the convergence between gaming and gambling, particularly with regard to young people.
To respond to the research questions the project included a comprehensive literature review, development of a typology to identify and classify features of activities that would distinguish them as gambling or gaming, identify and analyse types of advertisements seen by young Australians, and formulate recommendations about appropriate policy responses to this issue at a state and federal level.”

Harlan et al. Winning at Internet Poker For Dummies. (05 April 2012). Retrieved online 11/21/2020.
“A few years ago, the Internet came along, and along with it, the first “Big Change.” Now you can play against people anywhere in the world, at any time of the day, and for varying sums of money. And the card house where it all goes down is exactly as far away as your computer. The Internet traffic statistics are staggering, with the busiest poker sites dwarfing the clientele at brick-and-mortar casinos: At any given moment, tens of thousands of players duke it out on a multitude of tables. Internet poker was nothing 10 years ago, and today it’s a billion-dollar industry with no signs of subsiding.”









James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)